Exhibit 10.1

$400,000,000

Nine Energy Service, Inc.

8.750% Senior Notes due 2026

Purchase Agreement

October 18, 2018

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Nine Energy Service, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 8.750% Senior Notes due
2026 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of October 25, 2018 (the “Indenture”), among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”), and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), and will be guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).

The Securities are being issued and sold in connection with the proposed
acquisition (the “Acquisition”) of Magnum Oil Tools International, LTD (“MOTI”),
Magnum Oil Tools GP, LLC (“Magnum GP”) and Magnum Oil Tools Canada, Ltd. (“MOTC”
and, together with MOTI and Magnum GP, the “Magnum Entities”), pursuant to the
Securities Purchase Agreement, dated October 15, 2018 (the “Acquisition
Agreement”), by and among MOTI Holdco, LLC, Nine Energy Canada Inc., the Sellers
(as defined therein), the Issuer, the Seller Representative (as defined therein)
and certain other parties named therein. The date of the consummation of the
Acquisition is referred to herein as the Acquisition Closing Date.

Subject to the terms of the Indenture, the Securities will be redeemed (the
“Special Mandatory Redemption”) at a price equal to 100% of the aggregate
principal amount of the Securities, plus accrued and unpaid interest on the
Securities from the Closing Date (as defined below), to, but excluding, the date
of the Special Mandatory Redemption, in

 

1



--------------------------------------------------------------------------------

the event that (i) the Acquisition is not consummated on or prior to
November 30, 2018 or (ii) at any time prior to November 30, 2018, the
Acquisition Agreement is terminated.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated October 15, 2018 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”). The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company intends to use the proceeds of the offering of the Securities to
repay the outstanding indebtedness under the Existing Credit Facility (as
defined below) and to finance a portion of the cash consideration then payable
in respect of the Acquisition. Prior to completion of the offering of the
Securities, the Company intends to enter into an amendment to the Existing
Credit Facility (the “Existing Credit Facility Amendment”) to permit the
issuance of the Securities. In connection with the repayment of all outstanding
indebtedness under the Existing Credit Facility, the Company intends to enter
into a new asset-based credit facility (the “New ABL Facility”). The offering of
the Securities and the use of proceeds therefrom, the Existing Credit Facility
Amendment, the consummation of the Acquisition, the refinancing of the Existing
Credit Facility and the entering into of the New ABL Facility are referred to as
the “Transactions”.

 

2



--------------------------------------------------------------------------------

Reference is made to the term loan and revolving credit facility evidenced by a
credit agreement dated as of September 14, 2017, with JPMorgan Chase Bank, N.A.,
as administrative agent, and certain other financial institutions named therein,
as amended by the First Amendment to Credit Agreement dated as of November 20,
2017 (as amended, the “Existing Credit Facility”).

2. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98% of the principal amount thereof plus accrued interest, if any, from
October 25, 2018, to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their

 

3



--------------------------------------------------------------------------------

agreements, contained in paragraph (b) above (including Annex C hereto), and
each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 A.M., New York City time, on October 25,
2018, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(f) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

(g) The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser (it being understood that (i) references to the Company and its
subsidiaries in Sections 3(e), (n), (o), (p), (q), (s), (t), (u), (x), (y), (z),
(aa), (bb), (ee), (ff), (gg) and (hh) shall be deemed to refer to the Company
and its subsidiaries giving pro forma effect to the consummation of the
Acquisition; provided that, in the case of the

 

4



--------------------------------------------------------------------------------

Company and Guarantors providing representations and warranties with respect to
the Magnum Entities, such representations and warranties are only made to the
extent that a failure or breach of such representation and warranty would,
individually, reasonably be expected to have a Material Adverse Effect (except
that any representation and warranty that is qualified as to “Material Adverse
Effect” shall be true and correct in all respects), and (ii) in any such case
where the Company and the Guarantors are providing representations and
warranties with respect to the Magnum Entities as listed in (i) above, such
representations and warranties are made only to the knowledge of the Company and
the Guarantors.

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any of the Preliminary Offering Memorandum, the Time of Sale Information or
the Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not used, authorized, approved or referred to and will
not use, authorize, approve or refer to any “written communication” (as defined
in Rule 405 under the Securities Act) that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Company and the Guarantors or their agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the

 

5



--------------------------------------------------------------------------------

Commission, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.

(d) Financial Statements. (i) The financial statements (including the related
notes thereto) of the Company and its consolidated subsidiaries included in each
of the Time of Sale Information and the Offering Memorandum comply in all
material respects with the applicable requirements of the Securities Act and
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods covered thereby, except in the case of
unaudited financial statements, which are subject to normal year-end adjustments
and, as permitted by the applicable rules of the Commission, do not contain
certain footnotes, and any supporting schedules included each of the Time of
Sale Information and the Offering Memorandum present fairly in all material
respects the information required to be stated therein; and the other historical
financial information of the Company and its consolidated subsidiaries included
or in each of the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly in all material respects the information shown
thereby; (ii) the financial statements (including the related notes thereto) of
the Magnum Entities included in each of the Time of Sale Information and the
Offering Memorandum, to our knowledge, present fairly in all material respects
the financial position of the Magnum Entities as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; and the other financial information of the Magnum Entities included
or in each of the Time of Sale Information and the Offering Memorandum, to our
knowledge, presents fairly in all material respects the information shown
thereby, and (iii) the pro forma financial information and the related notes
thereto included in each of the Time of Sale Information and the Offering
Memorandum has been prepared in all material respects in accordance with the
Commission’s rules and guidance with respect to pro forma financial information,
and the assumptions underlying such pro forma financial information are
reasonable and are set forth in each of the Time of Sale Information and the
Offering Memorandum.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the Offering Memorandum, (i) there has not been any change in the capital stock
or long-term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, results of operations or
prospects of the Company and its subsidiaries taken as a whole; (ii) neither the
Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken

 

6



--------------------------------------------------------------------------------

as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any loss or interference with its business that is material to the
Company and its subsidiaries taken as a whole and that is either from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.

(f) Organization and Good Standing. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with all power and authority (corporate and other) necessary
to own or hold its properties and to conduct its business as described in each
of the Time of Sale Information and Offering Memorandum. Each subsidiary of the
Company has been duly incorporated or formed and is validly existing as a
corporation, limited liability company, partnership or other entity under the
laws of its jurisdiction of incorporation or formation; and each subsidiary of
the Company is in good standing (to the extent such concept is recognized in its
jurisdiction of incorporation or formation), except where the failure of any
subsidiary of the Company (other than a Guarantor) to be in good standing would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, rights, assets, management,
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole after giving effect to the Acquisition or on the
performance by the Company and the Guarantors of their obligations under this
Agreement, the Securities and the Guarantees (a “Material Adverse Effect”).

(g) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable (except, in the
case of any foreign subsidiary, for directors’ qualifying shares and except as
otherwise described in each of the Time of Sale Information and the Offering
Memorandum) and are owned directly or indirectly by the Company, free and clear
of any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party (collectively, “Liens”), except
for Liens pursuant to the Existing Credit Facility, which will be fully repaid
and terminated upon consummation of the Transactions on the Acquisition Closing
Date, and the New ABL Facility, as described in each of the Time of Sale
Information and the Offering Memorandum.

(h) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein), the Existing Credit
Facility Amendment, the New ABL Facility and the Acquisition Agreement
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

7



--------------------------------------------------------------------------------

(i) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”).

(j) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, assuming due
authorization of the Securities by the Trustee, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

(k) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

(l) Other Transaction Documents. (i) On or prior to the Closing Date, the
Existing Credit Facility Amendment will have been duly authorized, executed and
delivered by the Company and each of the Guarantors and, assuming due
authorization of the Existing Credit Facility Amendment by the counterparties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors, enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; (ii) on or prior to the Closing Date, the New ABL Facility will have
been duly authorized, executed and delivered by the Company and each of the
Guarantors and, assuming due authorization of the New ABL Facility by the
counterparties thereto, will constitute a valid and legally binding agreement of
the Company and each of the Guarantors, enforceable against the Company and each
of the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; and (iii) on or prior to the Closing Date, the Acquisition Agreement
will have been duly authorized, executed and delivered by the Company and each
of the Guarantors and, assuming due authorization of the Acquisition Agreement
by the counterparties thereto, will constitute a valid and legally binding
agreement of the Company and each of the Guarantors, enforceable against the
Company and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

 

8



--------------------------------------------------------------------------------

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any property or asset of the Company or any of
its subsidiaries is subject; or (iii) in violation of any applicable law or
statute or any judgment, order, rule or regulation of any court, arbitrator or
governmental or regulatory authority having jurisdiction over it or its property
or assets, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party and the issuance and sale of the Securities and the issuance of the
Guarantees and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property,
right or asset of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property,
right or asset of the Company or any of its subsidiaries is subject (other than
any lien or encumbrance created or imposed pursuant to collateral documents
related to the Existing Credit Facility, which will be fully repaid and
terminated upon consummation of the Transactions on the Acquisition Closing
Date, and the New ABL Facility), (ii) result in any violation of the provisions
of the charter or by-laws or similar organizational documents of the Company or
any of its subsidiaries or (iii) result in the violation of any applicable law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority having jurisdiction over it or its
property or assets, except, (A) in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (B) in the case of clause (i) above after giving
effect to the Existing Credit Agreement Amendment or the repayment and
termination of the Existing Indebtedness.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and the
issuance of the Guarantees and compliance by

 

9



--------------------------------------------------------------------------------

the Company and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents, such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers, except where
the failure to obtain such consents, approvals, authorizations, orders,
registrations or qualifications would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, (i) there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect and (ii) to the knowledge of the
Company and each of the Guarantors, no such Actions are threatened or
contemplated by any governmental or regulatory authority or threatened by
others.

(r) Independent Accountants. (i) PricewaterhouseCoopers LLP, who has certified
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act and (ii) Fisher, Herbst & Kemble, P.C., who
has certified certain financial statements of the Magnum Entities, is an
independent registered public accounting firm with respect to the Magnum
Entities within the meaning of Rule 101 of the Code of Professional Conduct of
the American Institute of Certified Public Accountants and its interpretations
and rulings thereunder.

(s) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple (in the case of real property) to, or
have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; or
(iii) that secure the Existing Credit Facility, which liens, encumbrances and
claims will be released on the Acquisition Closing Date, and the New ABL
Facility.

(t) Intellectual Property. (i) The Company and its subsidiaries own or have the
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations and know-how
(including trade secrets and rights in other unpatented or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
“Intellectual Property”) material to the conduct of their respective businesses;
(ii) to the Company’s knowledge, the Company and its subsidiaries’

 

10



--------------------------------------------------------------------------------

conduct of their respective businesses does not infringe, misappropriate or
otherwise violate, in any material respect, any Intellectual Property of any
third party; (iii) during the past three years, the Company and its subsidiaries
have not received any written notice of any claim of infringement,
misappropriation or violation of any Intellectual Property of any third party
that has not been resolved and that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; and (iv) to the
knowledge of the Company and any Guarantor, the Intellectual Property owned by
the Company and their subsidiaries is not being infringed, misappropriated or
otherwise violated by any third party in a manner that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(u) Cybersecurity. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (i) the Company’s and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications and databases
(collectively, “IT Systems”) operate and perform as required in connection with
the operation of the business of the Company and its subsidiaries as currently
conducted, and to the Company’s or any Guarantor’s knowledge, are free and clear
of material bugs, errors, defects, malware and other corruptants; (ii) the
Company and its subsidiaries maintain commercially reasonable controls,
policies, procedures and safeguards to protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and all personal, personally identifiable, sensitive,
confidential or regulated data (“Personal Data”) processed and stored therein,
and to the Company’s or any Guarantor’s knowledge, since January 1, 2015, there
have been no breaches, outages, compromises or unauthorized uses of or accesses
to same, except for those that have been remedied without material cost or
liability or the duty to notify any person; and (iii) the Company and its
subsidiaries are in compliance with all applicable laws or statutes, all
applicable judgments, orders, rules and regulations of any court or arbitrator
or governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data.

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that would be required by the Securities
Act to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

(w) Investment Company Act. Neither the Company nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

11



--------------------------------------------------------------------------------

(x) Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company and its subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed through the date hereof, subject to permitted extensions, and have paid
all taxes due and payable by each of them through the date hereof, except for
any such amounts currently being contested in good faith by appropriate
proceedings or for which the Company or such subsidiary has established adequate
reserves in accordance with GAAP, and (ii) except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum, neither the Company
nor any of its subsidiaries has any knowledge of any tax deficiency that has
been, or would reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets.

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, sub-license, certificate, permit or authorization or has any reason to
believe that any such license, sub-license, certificate, permit or authorization
will not be renewed in the ordinary course, except where such revocation,
modification or non-renewal, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and each of the Guarantors, is threatened, and neither the Company nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of any of the Company’s or its subsidiaries’ principal
suppliers, contractors or customers, except in each case, as would not
reasonably be expected to have a Material Adverse Effect.

(aa) Certain Environmental Matters. (i) The Company and its subsidiaries (x) are
in compliance with all, and have not violated any, applicable federal, state,
local and foreign laws (including common law), rules, regulations, requirements,
decisions, judgments, decrees, orders and other legally enforceable requirements
relating to pollution or the protection of occupational health or workplace
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (y)
have received and are in compliance with all, and have not violated any,
permits, licenses, certificates or other authorizations or approvals required of
them under any Environmental Laws to conduct their respective businesses; and
(z) have not received written notice of any actual or potential liability or
obligation under or relating to, or any actual or potential violation of, any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any

 

12



--------------------------------------------------------------------------------

event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities to be incurred pursuant to
Environmental Laws relating to the Company or its subsidiaries, except in the
case of each of (i) and (ii) above, for any such matter as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, (x) there is no proceeding that is
pending, or that is known to the Company to be contemplated, against the Company
or any of its subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceeding regarding which it is
reasonably believed no monetary sanctions of $100,000 or more will be imposed,
(y) the Company and its subsidiaries are not aware of any facts or circumstances
regarding their compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a Material Adverse Effect, and (z) none of the Company or its subsidiaries
expects to incur material capital expenditures in order to comply with
Environmental Laws.

(bb) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any of its subsidiaries would have
any liability (each, a “Plan”) has been maintained in compliance with its terms
and the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA) (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification; (viii) neither the Company nor
any of its subsidiaries has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA); and (ix) none of the following
events has occurred or is reasonably likely to occur: (A) a material increase in
the aggregate amount of contributions required to be made to all Plans by the
Company or its subsidiaries in the current fiscal year of the Company and its
subsidiaries compared

 

13



--------------------------------------------------------------------------------

to the amount of such contributions made in the Company’s and its subsidiaries’
most recently completed fiscal year; or (B) a material increase in the Company
and its subsidiaries’ “accumulated post-retirement benefit obligations” (within
the meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year, except in each case set forth in (i) through (ix) hereof,
as would not, individually or in the aggregate, have a Material Adverse Effect.

(cc) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the applicable requirements of the Exchange
Act and that has been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(dd) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. There
are no material weaknesses in the Company’s internal controls except as
described in each of the Time of Sale Information and the Offering Memorandum.
The Company’s auditors and the board of directors of the Company have been
advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

(ee) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonably adequate to protect the Company and its
subsidiaries and their

 

14



--------------------------------------------------------------------------------

respective businesses, taken as a whole; and neither the Company nor any of its
subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business.

(ff) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director or officer of the Company or any of its subsidiaries nor, to the
knowledge of the Company and each of the Guarantors, any employee, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any applicable provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(gg) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having jurisdiction over the
Company and its subsidiaries (collectively, the “Anti-Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company or any of the Guarantors, threatened.

(hh) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company or any
of the Guarantors, any employee, agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries is currently
the subject or the target of any

 

15



--------------------------------------------------------------------------------

sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries or any of the
Guarantors located, organized or resident in a country or territory that is the
subject or target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company and its subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions or with any Sanctioned Country.

(ii) Solvency. On and immediately after the Closing Date, the Company and each
Guarantor (after giving effect to the issuance and sale of the Securities, the
issuance of the Guarantees, the Transactions and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair value (and present fair saleable value) of the assets of such entity is not
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) such entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance and sale of the Securities and the
issuance of the Guarantees as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature; (iv) such entity is not engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital;
and (v) such entity is not a defendant in any civil action that would result in
a judgment that such entity is or would become unable to satisfy.

(jj) No Restrictions on Subsidiaries. On the Closing Date, no subsidiary of the
Company will be prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company, except for any
such restrictions (a) contained in the Existing

 

16



--------------------------------------------------------------------------------

Credit Facility, which will be repaid in full and terminated upon consummation
of the Transactions on the Acquisition Closing Date as described in each of the
Time of Sale Information and the Offering Memorandum, and the New ABL Facility,
or (b) that will be permitted by the Indenture.

(kk) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(ll) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(mm) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(nn) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers or persons acting on their behalf, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(oo) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(pp) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

17



--------------------------------------------------------------------------------

(qq) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in either of the Time of Sale Information or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(ss) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the statistical and market-related data included in each of the
Time of Sale Information and the Offering Memorandum is not based on or derived
from sources that are reliable and accurate in all material respects.

(tt) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provision
of the Sarbanes-Oxley Act of 2002, as amended and any applicable rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

4. Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement for review, and will not distribute any such proposed Offering
Memorandum, amendment or supplement or file any such document with the
Commission to which the Representative reasonably objects.

(c) Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company and the
Guarantors will furnish to the Representative and counsel for the Initial
Purchasers a copy

 

18



--------------------------------------------------------------------------------

of such written communication for review and will not make, use, authorize,
approve or refer to any such written communication to which the Representative
reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements

 

19



--------------------------------------------------------------------------------

to the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

 

20



--------------------------------------------------------------------------------

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(p) Existing Credit Facility. The Company will, substantially simultaneously
with the consummation of the Acquisition, pay in full all amounts outstanding
under the Existing Credit Facility and all accrued and unpaid interest, fees and
other amounts owing thereunder, terminate all commitments to extend credit under
the Existing Credit Facility and release all liens securing obligations
thereunder.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including by incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

 

21



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. (i) On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the date of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off” date no more
than three business days prior to the Closing Date; (ii) Fisher, Herbst &
Kemble, P.C. shall have furnished to the Representative, at the request of the
Magnum Entities, a letter, dated the date of delivery thereof and addressed to
the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in each of the
Time of Sale Information and the Offering

 

22



--------------------------------------------------------------------------------

Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date; and
(iii) the Company shall have furnished to the Representative a certificate,
dated the Closing Date and addressed to the Initial Purchasers, of its chief
financial officer with respect to certain financial data contained in the Time
of Sale Information and the Offering Memorandum, providing “management comfort”
with respect to such information, in form and substance reasonably satisfactory
to the Representative.

(f) Opinion and 10b-5 Statement of Counsel for the Company. (i) Kirkland & Ellis
LLP, counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto; and (ii) Vinson & Elkins LLP, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, to the effect set
forth in Annex E hereto.

(g) Opinion of Local Counsel for the Company. (i) Miller, Cranfield, Paddock and
Stone, P.L.C., counsel for the Company in the State of Michigan, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers an
opinion of counsel regarding Beckman Production Services, Inc., a Michigan
corporation, in a form and substance reasonably satisfactory to the
Representative; (ii) Hall Estill, counsel for the Company in the State of
Oklahoma, shall have furnished to the Representative, at the request of the
Company, its written opinion, dated the Closing Date and addressed to the
Initial Purchasers an opinion of counsel regarding SJL Well Service, LLC, an
Oklahoma limited liability company, in a form and substance reasonably
satisfactory to the Representative; and (iii) Long Reimer Winegar Beppler LLP,
counsel for the Company in the State of Wyoming, shall have furnished to the
Representative, at the request of the Company, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers an opinion of counsel
regarding Northern Production Company, LLC, a Wyoming limited liability company,
and R & S Well Service, Inc., a Wyoming corporation, in a form and substance
reasonably satisfactory to the Representative.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued

 

23



--------------------------------------------------------------------------------

that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

(m) Existing Credit Facility Amendment. Concurrently with or prior to the
Closing Date, the Company and the Guarantors shall have entered into the
Existing Credit Facility Amendment consistent in all material respects with the
terms described in the Time of Sale Information and the Offering Memorandum and
the Representative shall have received conformed counterparts thereof.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages

 

24



--------------------------------------------------------------------------------

or liabilities arise out of, or are based upon, any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representative expressly for
use therein.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities (including, without
limitation, reasonable legal fees and other reasonable expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred) that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
paragraphs in the Preliminary Offering Memorandum and the Offering Memorandum:
the seventh paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person;

 

25



--------------------------------------------------------------------------------

(iii) the Indemnified Person shall have reasonably concluded that there may be
legal defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Company, the Guarantors, their respective directors and officers and any control
persons of the Company and the Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in

 

26



--------------------------------------------------------------------------------

such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on The New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in

 

27



--------------------------------------------------------------------------------

any over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in

 

28



--------------------------------------------------------------------------------

paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (iv) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (v) any fees charged by rating agencies for rating the Securities;
(vi) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (vii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (viii) all expenses incurred by the Company
in connection with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of their counsel) reasonably incurred by the Initial Purchasers in connection
with this Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or

 

29



--------------------------------------------------------------------------------

equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Jack Smith. Notices to the Company and the Guarantors shall be given to them at
2001 Kirby Drive, Suite 200, Houston, TX 77019, (fax:(281) 605-1318); Attention:
Theodore R. Moore.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

30



--------------------------------------------------------------------------------

(d) Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature page follows]

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

COMPANY

 

NINE ENERGY SERVICE, INC.

By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President and Chief Executive
Officer

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

GUARANTORS

 

BECKMAN PRODUCTION SERVICES, INC.

a Delaware corporation

By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President and Chief Executive
Officer

 

BECKMAN PRODUCTION SERVICES, INC.

a Michigan corporation

By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President, Chief Executive
Officer and Secretary

 

BIG LAKE SERVICES, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President
and Chief Executive Officer

 

BIG LAKE SERVICES HOLDCO, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

CDK INTERMEDIATE, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President,
Chief Executive Officer and Secretary

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

CDK PERFORATING HOLDINGS, INC. By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

CDK PERFORATING, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President
and Chief Executive Officer

 

CREST PUMPING TECHNOLOGIES, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

DAK-TANA WIRELINE, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

J & R WELL SERVICE, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

NINE DOWNHOLE TECHNOLOGIES, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

NINE ENERGY SERVICE, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

NORTHERN PRODUCTION COMPANY, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President and Chief Executive Officer

 

NORTHERN STATES COMPLETIONS, INC. By   /s/ Ann G. Fox Name:   Ann G. Fox Title:
  President and Chief Executive Officer

 

PEAK PRESSURE CONTROL, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President and Chief Executive Officer

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

R & S WELL SERVICE, INC. By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President, Chief Executive Officer and Secretary

 

REDZONE HOLDCO, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President,
Chief Executive Officer and Secretary

 

REDZONE COIL TUBING, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:  
President and Chief Executive Officer

 

SJL WELL SERVICE, LLC By   /s/ Ann G. Fox Name:   Ann G. Fox Title:   President
and Chief Executive Officer

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

By   /s/ Jack Smith Name:   Jack Smith Title:   Managing Director

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount  

J.P. Morgan Securities LLC

   $ 200,000,000  

Wells Fargo Securities, LLC

   $ 120,000,000  

Goldman Sachs & Co. LLC

   $ 80,000,000  

Total

   $ 400,000,000  

 

Schedule 1 to Purchase Agreement



--------------------------------------------------------------------------------

Schedule 2

Guarantors

Beckman Production Services, Inc. (Delaware)

Beckman Production Services, Inc. (Michigan)

Big Lake Services, LLC

Big Lake Services Holdco, LLC

CDK Intermediate, LLC

CDK Perforating, LLC

CDK Perforating Holdings, Inc.

Crest Pumping Technologies, LLC

Dak-Tana Wireline, LLC

J & R Well Service, LLC

Nine Downhole Technologies, LLC

Nine Energy Service, LLC

Northern Production Company, LLC

Northern States Completions, Inc.

Peak Pressure Control, LLC

R & S Well Service, Inc.

RedZone Coil Tubing, LLC

RedZone Holdco, LLC

SJL Well Service, LLC

 

Schedule 2 to Purchase Agreement